Opinion issued October 11, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00676-CR
                               NO. 01-16-00677-CR
                            ———————————
                      IN RE GEORGE AGUILAR, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, George Aguilar, confined and proceeding pro se, has filed a petition

for a writ of mandamus to set aside the trial court proceedings “until [a] proper

hearing can be held” to determine why relator has been confined without a trial date,

or to dismiss the charges against him for want of prosecution.1


1
      The case underlying appellate Cause No. 01-16-00676-CR is The State of Texas v.
      George Aguilar, cause number 1370059, in the 174th District Court of Harris
      We deny the petition.

                                  PER CURIAM
Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




      County, Texas, the Honorable Ruben Guerrero presiding. The trial court signed an
      order dismissing the case on February 4, 2016. The case underlying appellate Cause
      No. 01-16-00677-CR is The State of Texas v. George Aguilar, cause number
      1497176, in the 174th District Court of Harris County, Texas, the Honorable Ruben
      Guerrero presiding.
                                           2